 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6   RICHARD SHIFFLETT,

 7                             Plaintiff,                  CASE NO. 3:18-cv-05563-BAT

 8          v.                                             ORDER FOR ATTORNEY'S FEES
                                                           PURSUANT TO 42 U.S.C. § 406(B)
 9   COMMISSIONER OF SOCIAL SECURITY,

10                             Defendant.

11          Before the Court is Plaintiff’s Motion for Attorney Fees Pursuant to 42 U.S.C.§ 406(b).

12   Dkt. 17. The Commissioner has no objection to Plaintiff’s motion. Dkt. 18. Having considered

13   the contentions of Plaintiff and Defendant, and good cause having been shown, it is ORDERED

14   that Plaintiff’s attorney Amy Gilbrough is awarded an attorney fee of $12,000.00 pursuant to 42

15   U.S.C. § 406(b). Plaintiff’s attorney received total fees under the Equal Access to Justice Act of

16   $5,140.21. On receipt of payment of the fee under 406(b), Plaintiff’s attorney is directed to

17   refund the amount of the EAJA fees to Plaintiff.

18          Social Security is directed to send a fee of $12,000.00 to Plaintiff’s attorney, minus any

19   applicable processing fees as allowed by statute.

20          DATED this 6th day of September, 2019.

21

22                                                        A
                                                          BRIAN A. TSUCHIDA
23                                                        Chief United States Magistrate Judge



     ORDER FOR ATTORNEY'S FEES PURSUANT TO 42 U.S.C. § 406(B) -
     1
